USCA11 Case: 21-11044      Date Filed: 03/21/2022      Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-11044
                   Non-Argument Calendar
                  ____________________

DENIA YAMILETH TOLEDO-ALVARADO,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A206-184-370
                   ____________________
USCA11 Case: 21-11044        Date Filed: 03/21/2022     Page: 2 of 8




2                      Opinion of the Court                21-11044


Before BRANCH, BRASHER, and TJOFLAT, Circuit Judges.
PER CURIAM:
      Denia Toledo-Alvarado petitions this Court for review of
the BIA’s denial of her application for asylum, withholding of re-
moval, and Convention Against Torture (“CAT”) relief. Because
she has not met her statutory burden of proof as to any of these
forms of relief, we deny her petition.
                                I.
       Ms. Toledo-Alvarado is a Honduran native and citizen, and
she has two children, one who is a Honduran citizen and is cur-
rently in immigration proceedings as well and another child who is
a United States citizen. Ms. Toledo-Alvarado arrived at the Texas
border in 2013. She was apprehended as soon as she crossed the
border by DHS, and DHS commenced a removal proceeding in
2017. She was charged with being inadmissible under INA §
212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), for being in the United
States without having been properly admitted.
        Before the immigration judge (“IJ”), Ms. Toledo-Alvarado
admitted through counsel to the charges and conceded removabil-
ity. She then filed a defensive application seeking asylum, with-
holding from removal, and Convention Against Torture (“CAT”)
relief. At the hearing, Ms. Toledo-Alvarado testified that she left
Honduras because she wanted to “escape all the murders and vio-
lence happening in [her] family.” She explained that the father of
USCA11 Case: 21-11044         Date Filed: 03/21/2022    Page: 3 of 8




21-11044               Opinion of the Court                         3

her oldest child used to beat her in Honduras, and she separated
from him in 2000, around seven years before she left Honduras.
She was robbed a few times, she said, but she never reported the
robberies to the police in Honduras. She also testified to being
raped in Honduras in 2006, which led to her contraction of HIV.
She did not report the rape to the police either. She received med-
ication twice for HIV in Honduras, but she said that she had to stop
taking the medication there because she could not afford it. She
has since received the proper medication in the United States on a
regular basis, taking one pill each day. She was also raped again in
Mexico during her journey to make it to the United States.
        Beyond her own difficult circumstances in Honduras, Ms.
Toledo-Alvarado testified that six of her family members had been
killed, including her four brothers, her father, and her nephew. She
did not know why some of her family members were killed, while
she explained that others of the killings were committed by a “bad
family” of “criminals that . . . kill people.” Some of the killers are
in jail now, according to Ms. Toledo-Alvarado. Ms. Toledo-Al-
varado has four sisters and her mother in Honduras, none of whom
have experienced violence. The IJ asked why Ms. Toledo-Alvarado
did not move to where her sisters lived, since they had been un-
harmed in that region of Honduras. She responded that the
weather was too warm there, and she was not accustomed to it.
      When asked what particular social group Ms. Toledo-Al-
varado was claiming for purposes of asylum and withholding of re-
moval, her counsel balked at having to identify one but ultimately
USCA11 Case: 21-11044         Date Filed: 03/21/2022     Page: 4 of 8




4                       Opinion of the Court                 21-11044

explained that her particular social group was her family. Ms. To-
ledo-Alvarado’s counsel also made passing references to Ms. To-
ledo-Alvarado’s gender and HIV status but never identified these
categories as particular social groups.
       After hearing the testimony of Ms. Toledo-Alvarado, the IJ
held that she did not qualify for any of her requested forms of relief.
As to asylum, the IJ held that she had not established a nexus to a
protected ground, had not shown past persecution or a well-
founded fear of persecution, and had not met her burden for the
internal relocation finding. Because the IJ held that Ms. Toledo-
Alvarado failed to meet her burden for asylum, she also necessarily
failed to meet her burden for withholding of removal, which re-
quires a greater likelihood of persecution than asylum does. Fi-
nally, as to the CAT claim, the IJ held that Ms. Toledo-Alvarado
had not shown that the Honduran government would be unwilling
or unable to protect her from future torture, especially in light of
the fact that some of the people who killed her family members
were in jail and her sisters had never been harmed by bad actors in
Honduras. Thus, the IJ ordered Ms. Toledo-Alvarado removed to
Honduras. The Board of Immigration Appeals (“BIA”) adopted
and affirmed the IJ’s decision. Ms. Toledo-Alvarado timely ap-
pealed.
                                 II.
       Where the BIA adopts the IJ’s decision, we review both the
IJ’s and the BIA’s decisions. Perez-Zenteno v. U.S. Att’y Gen., 913
F.3d 1301, 1306 (11th Cir. 2019). We review our own subject-
USCA11 Case: 21-11044              Date Filed: 03/21/2022         Page: 5 of 8




21-11044                   Opinion of the Court                                 5

matter jurisdiction de novo. Jeune v. U.S. Att’y Gen., 810 F.3d 792,
799 (11th Cir. 2016). We review legal issues de novo. Id. We re-
view factual questions under the substantial evidence test. Ade-
femi v. Ashcroft, 386 F.3d 1022, 1026–27 (11th Cir. 2004) (en banc).
And we usually treat “issues not clearly raised in the briefs” as
“abandoned.” Marek v. Singletary, 62 F.3d 1295, 1298 n.2 (11th Cir.
1995) (internal citation omitted).
                                      III.
       Ms. Toledo-Alvarado has applied for three forms of relief
from removal: 1) asylum, 2) statutory withholding of removal, and
3) protection under the CAT. We will address each in turn.
        First, Ms. Toledo-Alvarado seeks asylum based on her mem-
bership in the Toledo-Alvarado nuclear family, specifically refer-
ring to the fact that several of her male family members have been
killed in Honduras and to the high rate of crime in general in Hon-
duras. 1 To prevail on her asylum claim, Ms. Toledo-Alvarado must


1 Although on appeal Ms. Toledo-Alvarado mentions a new proposed social
group of “Female Honduran HIV positive” individuals, she did not clearly de-
lineate that group before the IJ, so we will not review it here. See Amaya-
Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (“We lack
jurisdiction to consider a claim raised in a petition for review unless the peti-
tioner has exhausted his administrative remedies with respect thereto. See 8
U.S.C. § 1252(d)(1).”). The IJ said that even if there were an articulated social
group on that ground, and he found that there had not been, the evidence was
not particularized as to how HIV status would affect her personally. We do
not pass on that conclusion here, since she did not clearly establish this partic-
ular social group.
USCA11 Case: 21-11044         Date Filed: 03/21/2022      Page: 6 of 8




6                       Opinion of the Court                  21-11044

show that she is a “refugee,” either by establishing past persecution
on account of “membership in a particular social group” or a “well-
founded fear” of future persecution on account of “membership in
a particular social group.” Martinez v. U.S. Att’y Gen., 992 F.3d
1283, 1290–91 (11th Cir. 2021) (internal quotation marks and cita-
tions omitted). It is impossible to establish a “well-founded fear of
persecution if the applicant could avoid persecution by relocating
to another part of the applicant’s country of nationality . . . if under
all the circumstances it would be reasonable to expect the applicant
to do so.” 8 C.F.R. § 208.13(b)(2)(ii). And, when the persecution is
not government-sponsored, it is the applicant’s “burden [to estab-
lish]” that she would be unable to reasonably relocate within her
country. Id. § 208.13(b)(3)(i).
       The BIA and IJ both found as a matter of fact that Ms. To-
ledo-Alvarado could relocate to where her sisters lived because
they had not been harmed in Honduras and Ms. Toledo-Alvarado’s
main reason for not wanting to move to live with her sisters was
the warmer climate. Because Ms. Toledo-Alvarado fails to chal-
lenge that finding on appeal as to her asylum claim, she has waived
that challenge, and thus fails to meet her burden on her asylum
claim.
       Next, as to the withholding of removal claim, in order to
prevail, Ms. Toledo-Alvarado must establish that her life or free-
dom would be threatened in Honduras on account of her “race,
religion, nationality, membership in a particular social group, or
political opinion.” 8 U.S.C. § 1231(b)(3)(A). She must establish that
USCA11 Case: 21-11044         Date Filed: 03/21/2022     Page: 7 of 8




21-11044                Opinion of the Court                         7

she was either persecuted in Honduras previously or that she
would “more likely than not” be persecuted upon returning to
Honduras. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th
Cir. 2005); 8 C.F.R. § 1208.16(b). Again, Ms. Toledo-Alvarado des-
ignates her family as her particular social group. The problem with
her claim is that she has not established that any violence done to
the members of her family was on account of their membership in
the Toledo-Alvarado family. Ms. Toledo-Alvarado explained that
she did not know why some of her family members were killed and
that others were killed by bad people. But she never tied these kill-
ings to being a member of the Toledo-Alvarado family. Thus, she
has failed to establish the required nexus (the on-account-of re-
quirement) for withholding of removal, and we will not disturb the
agency’s no-nexus finding under the substantial evidence standard.
See Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d 884, 890 (11th
Cir. 2007) (per curiam) (explaining the substantial evidence stand-
ard).
       Finally, as to Ms. Toledo-Alvarado’s CAT claim, to prevail,
she must show that torture would be “inflicted by or at the instiga-
tion of or with the consent or acquiescence of a public official or
other person acting in an official capacity.” 8 C.F.R. § 208.18(a)(1).
To establish that torture would be inflicted, the IJ looks at past tor-
ture of the applicant, internal relocation options, evidence of “mass
violations of human rights” in the home country, and any other
“relevant information.” 8 C.F.R. § 1208(16)(c)(3). Ms. Toledo-Al-
varado’s claim fails under the substantial evidence test because Ms.
USCA11 Case: 21-11044        Date Filed: 03/21/2022    Page: 8 of 8




8                      Opinion of the Court                21-11044

Toledo-Alvarado has not established that the government in Hon-
duras acquiesced or consented to or would in the future acquiesce
or consent to her being tortured. In fact, the record shows that
some of the individuals who killed her family members are now in
jail and that other crimes she mentioned were never reported to
the government. Moreover, she never explained why it would not
be feasible for her to relocate to where her sisters lived. Because
Ms. Toledo-Alvarado has not established why she individually
would be tortured if removed to Honduras, her CAT claim fails.
See Jean-Pierre v. U.S. Att’y Gen., 500 F.3d 1315, 1324 (11th Cir.
2007).
       For the foregoing reasons, we affirm the IJ’s and BIA’s deci-
sion to deny relief from removal to Ms. Toledo-Alvarado.
      PETITION DENIED.